            Case 1:19-cv-11459-PAE Document 7 Filed 12/18/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------- x
BORIS RJAVINSKI,
                                                                      Civil Case No. 19-cv-11459
                          Plaintiff,

v.

WELLS FARGO SECURITIES LLC, and MICHAEL
SCHUMACHER, in his individual and professional
capacity
                           Defendants.
----------------------------------------------------------------x

                                       NOTICE OF APPEARANCE

         I, Michael C. Ward, hereby notify the Court and the parties of record of my appearance

as counsel for Plaintiff in the above-captioned action. I am admitted to practice in this Court,

and request that service of all papers filed in this action be made upon me at the address set forth

below.


Dated: New York, New York
       December 18, 2019
                                                              BARTON LLP

                                                              By:         /s/ Michael C. Ward
                                                                          Michael C. Ward

                                                              711 Third Avenue, 14th Floor
                                                              New York, New York 10017
                                                              (212) 687-6262
                                                              mward@bartonesq.com

                                                              Attorneys for Plaintiff
                                                              Boris Rjavinski
